Title: To George Washington from William Shippen, Jr., 13 April 1778
From: Shippen, William Jr.
To: Washington, George



Dear Sir,
General Hospital Manheim [Pa.] 13. April 1778.

I have the honor to enclose your Excellency a general Return of all the sick & wounded in the hospitals of the united States at the termination of the last campaign.
From the most exact accounts Dr Brown the Physician general & myself have been able to collect; the number of our deaths dont exceed 1000 or 1100 men since April 1777, which, considering our want of many necessarys which were not to be purchased—our great scarcity of Cloaths to give warmth & preserve cleanliness—The necessity we were under to move our sick in the most inclement season more than 100 miles; with many othe⟨r⟩ distressing circumstances, among which none is more striking than the hard duty & great fatigue these poor naked brave fellows have perform’d & suffer’d during a long & active campaign & severe winter.
After all this Sir, to see such a return, one would think should silence the Tongue of Malice itself. I am sure it will give pleasure to your humanity, & I flatter myself reflect credit on the officers of th⟨e⟩ medical department. In a few weeks I expect all our sick will be collected into 4 or 5 places. If the hospitals are determined to be sacred I shall be proud of an early intimation of it from your excellency, as my future movements will be determined by that circumstance. It will be a great relief & happiness to our poor sick soldiers if you can contrive some

mode of paying them while in a hospital. cant that service Sir be included in the duty of the officer who attends at each Hospital? As I wish to preserve your Excellencys good opinion more than any other man’s; I would take the liberty to encroach on your time while I related facts & Exhibited proofs & certificates which I have in my possession to show my faithfulness & integrity, & my Adversarys baseness; did I not flatter myself you are convinced that his persecution arises entirely from revenge & dissappoi⟨nted⟩ ambition. Pardon Sir ⟨my ta⟩king up so much of your valuable Time, & believe me with most respectful compliments to your Lady & warm wishes for Your future glory & Success Your Excellencys truly affectionate & very humbe Servt

W. Shippen jr.

